IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                             Fifth Circuit
                                                            F I L E D
                         No. 07-30130                     September 18, 2007
                       Summary Calendar
                                                     Charles R. Fulbruge III
                                                             Clerk




MARY LOUISE SPENCER BENSON;
SHANTA MAGNOLIA SPENCER; CALVIN LEWIS BENSON;
MARJORIE LAJUANA BENSON; CARDELL BENSON, JR.;
CARL LEE THOMAS,

                                   Plaintiffs-Appellants,

v.

DETENTION CENTER UNION PARISH;
COREGIS INSURANCE COMPANY,

                                   Defendants-Appellees.




           Appeal from the United States District Court
              for the Western District of Louisiana
                        No. 3:06-CV-1519
                                       No. 07-30130

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


        In their brief on appeal, appellants present no real legal argument ex-
pressing or explaining their position as to how, in their view, the district court
committed reversible error. This failure adequately to brief any of the stated is-
sues on appeal constitutes waiver of those issues. See FED. R. APP. P. 28(a)(9)(A);
United States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992) (“Failure of an ap-
pellant to properly argue or present issues in an appellate brief renders those is-
sues abandoned.”). Accordingly, the appeal is DISMISSED for want of prosecu-
tion.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2